DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-10-05 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 17, 20 and 2-16, 18-19
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) were amended to recite variants of:
a parameter indicating a delta time from a time instant of the frame carrying the A-Control subfield to a later time instant of when the UL traffic is transmitted; or 
That is, the claims requires knowing the time instant of when the UL traffic is transmitted. Consequently, the claims effective require that the UL traffic has already been transmitted in order for the claimed parameter to be able to exist.

However, the Specification describes (using citation of the corresponding US Publication) the A-control subfield being used to notify the AP regarding buffered UL traffic at the non-AP station PRIOR to the transmission of said buffered UL traffic <FIG(s). 1; para. 0015>. In other words, a primary goal of the instant application is to provide the AP with traffic indication knowledge prior to the UL transmission to ensure the AP properly allocates resources in advanced for the UL transmission to meet latency requirements. On the contrary, said limitation above states that the UL traffic is already transmitted at the time instant.
The Specification does not description a scenario in which UL traffic is transmitted, a time instance is recorded, then a non-AP STA generates traffic indication information in an A-control subfield that includes “a parameter indicating a delta time from the frame carrying the A-Control subfield to a time instant the UL traffic is transmitted.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 1, 17, 20 and 2-16, 18-19
The independent claim(s) were amended to recite variants of:
wherein the traffic indication information comprises:
a parameter indicating a delta time from a time instant of the frame carrying the A-Control subfield to a later time instant of when the UL traffic is transmitted; or 
a parameter indicating a specific time instant.
With regards to “a parameter indicating a specific time instant” the Reply arguments purport this feature is support at paragraph 0018:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As seen above, there is no disclose parameter that indicates “a specific time instant.” All disclosed parameter indicates a traffic ID, a delta time, a traffic size, a scaling factor, a period, and a repetition, none of which are considered ‘time instants.’ In fact, the only citation of ‘time instant’ occurs is to describe the parameter that indicates a delta time. However, the parameter that indicates the delta time is already required by the claim and that parameter indicates a “delta time” not a ‘time instant.’ Furthermore, since the claim requires two parameters, the Examiner interprets that these parameters are distinct and cannot be the same parameter. Consequently, reviewing para. 0018, the Examiner does not see a disclosed parameter that supports (i.e., mapped to) the newly introduced “a parameter indicating a specific time instant.”

Relevant Cited References
CHITRAKAR - CN112840725 teaches A-control field include a TTO field indicates a time offset expected to be transmitted at the start of the indicated frequency band. If set to 0, the transmission time is implicitly set to the SIFS + ending the ACK of the frame carrying the A-Control field.  
IEEE802.11-15/1121r0 teaches HE A-Control Field proposals. 

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:)
USC112(a): The Reply argues the limitation regarding “a later time instant when the UL traffic is transmitted” is supported by the Specification because “the non-AP STA knows the time instant of when the UL traffic is required to be transmitted for the latency sensitive traffic application on the non-AP STA” (see page 7-8). However, knowing the time when the UL traffic is scheduled or predicted to be transmitted is not the same as knowing the time when the UL traffic was actually transmitted. The claim limitation is directed to the latter while the Reply’s arguments are directed the former. 
This is analogously to a scenario of determining when a staff meeting begins. A first person looking at a calendar invite and determines the staff meeting is scheduled at 5:00PM is determining when the staff meeting is scheduled to be begin. A second person who is present at the beginning of the staff meeting to record the time when the meeting began is determining when a time when the meeting is actually began. There is a significant difference because a scheduled time is not necessarily equal to the actual time. For example, if the staff meeting was ten minutes late and/or ultimately canceled, it would be in error to say the first person determined when the staff meeting happened because they are basing it off an incorrect  scheduled or predicted time.
In the same manner the non-AP STA “knows the time instant of the UL traffic is required to be transmitted” is not the same as “a later time instant of when the UL traffic is transmitted” which is required by the claims. Accordingly, knowing when the UL traffic is (actually) transmitted must require that the UL traffic be transmitted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415